Title: From Alexander Hamilton to Oliver Wolcott, Jr., 10 August 1799
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


          
            New York Aug 10, 1799
          
          I imagine, My Dear Sir, by the letter which the post of yesterday brought me from you, that you have supposed that something not quite satisfactory to me had occurrd in relation to the erection of a Hospital at Rhode Island. This I assure you has not been the case, nor has any thing come under my view, which could lead me to think that there has been cause for blame in any quarter.
          It happened that the Secy of War, in requiring my agency in the matter does not give me a simple direction to act, which would be warrant enough for me, but refers me to the law respecting the medical establishment as the source of my authority. There I find none to me to purchase ground or fee simple and erect upon it a building for a hospital. For that, the power of the Physician General with approbation of the President is alone competent by the act.
          I see not however, if there be a fund (whether in the appropriations for contingencies or otherwise), why there may not be a building erected on any ground now of the U States to be used either as barracks or as a Hospital; and certainly not why a temporary provision by hiring of ground and buildings for the purpose may not be made either by the War or Navy Department—
          As to the Union of Hospitals for the Navy and army under one system of direction, so far as they are to be supported by the funds of the Government alone, I perceive no objection to the law respecting the medical establishment. While I discover no inconvenience, I am clear the Union will conduce to œconomy.
          Adieu My Dr Sir—Yrs. truly
          
            A H
          
          Ol Wolcott Esq
        